Citation Nr: 0519912	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-06 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits for flight 
training under Chapter 30 of Title 38 of the United States 
Code from June 27, 2000, to July 18, 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that 
denied entitlement to educational assistance benefits for 
flight training under Chapter 30 of Title 38 of the United 
States Code from June 27, 2000, to July 18, 2000.  The Board 
remanded the claim in May 2004.  The veteran testified before 
the Board at a hearing held at the RO in April 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required of him.


REMAND

In the judgment of the Board, additional development is 
needed in this matter.

The veteran sought VA educational assistance for flight 
training under the provisions of Chapter 30 of Title 38 of 
the United States Code from June 27, 2000, to July 18, 2000, 
based on his service as a reservist.  At the time, the 
veteran had already been issued a private pilot certificate.

The RO indicated that the documents submitted by the veteran 
and his flight training school in connection with his 
application for flight training benefits for the time frame 
in question showed that he had a third-class medical 
certificate on the first day that he started training (i.e., 
on June 27, 2000).

However, the veteran has presented several arguments that 
merit the Board's attention.  First, he has submitted a copy 
of his first-class medical certificate that was issued on 
June 3, 1998.  (He has also submitted a copy of a new first-
class medical certificate, issued on October 9, 2000, that 
is, after the first day of training for the period of time in 
question in this appeal.)  Second, he has posited that VA may 
have misinterpreted a federal regulation pertaining to the 
duration of medical certificates, 14 C.F.R. § 61.23 (2004).  
As discussed below, the Board is of the opinion that 
additional consideration is due to the veteran's argument 
regarding the duration of his first-class medical 
certificate.

This case hinges specifically on the provisions relating to 
the duration of medical certificates in the veteran's case.  
The veteran was seeking commercial pilot certification in 
connection with the training received from June 27, 2000, to 
July 18, 2000.  The question is what type of medical 
certificate was required for this specific purpose of seeking 
a commercial pilot's certificate.  

There are provisions within the Veterans Benefits 
Administration Manual M22-4 (M22-4) that govern eligibility 
for flight training.  See M22-4, Part IV, Chapter 2 (Flight 
and Correspondence Training), Subchapter I (Flight Training) 
(Change 28, Nov. 5, 2004).  Under these provisions, if a 
student is enrolled in a flight course other than an airline 
transport pilot course, the student must hold a second-class 
medical certificate on the first day of training.  M22-4, 
Part IV,  2.02(b)(1).  A second-class medical certificate 
expires at the end of the last day of the twelfth month after 
the date of the examination shown on the certificate.  Ibid. 
(citing 14 C.F.R. § 61.23(d)).  That provision further notes 
that a first-class medical certificate is valid for six 
months for "operations requiring an airline transport pilot 
certificate," and it is valid for twelve months for 
"operations requiring other flight certificates."  M22-4, 
Part IV,  2.02(b), Note preceding (b)(1).  "In essence, a 
first class medical certificate is valid for six months; then 
it becomes a second class medical certificate (14 C.F.R. Sec. 
61.23(d)(1)).  Ibid.

Upon perusal of these provisions in M22-4, it appears that VA 
is trying to track or follow the applicable requirements set 
forth by Title 14 of the Code of Federal Regulations.  
However, if that is the case, it is not clear why the M22-4 
has neglected to consider additional, relevant regulations 
from Title 14 of the Code of Federal Regulations, although 
those regulations may have been amended more recently than 
M22-4:

(1)  A first-class medical certificate expires at 
the end of the last day of -

(i)  The sixth month after the month of 
the date of the examination shown on the 
certificate for operations requiring an 
airline transport pilot certificate;
(ii)  The 12th month after the month of 
the date of examination shown on the 
certificate for operations requiring a 
commercial pilot certificate or an air 
traffic control tower operator 
certificate; and 
(iii)  The period specified in paragraph 
(c)(3) of this section for operations 
requiring a recreational pilot 
certificate, a private pilot 
certificate, a flight instructor 
certificate) when acting as pilot in 
command or a required pilot flight 
crewmember in operations other than 
glider or balloon), or a student pilot 
certificate.

14 C.F.R. § 61.23(d)(1). 

The Board cannot locate "paragraph (c)(3) of this section," 
as described in 14 C.F.R. § 61.23(d)(1)(iii).  Indeed, 
paragraph (c) of 14 C.F.R. § 61.23 does not describe any time 
periods.  However, there is a paragraph (d)(3) within section 
61.23 of Title 14 of the Code of Federal Regulations that 
discusses time periods.  At this stage, it is not clear if 
this is the proper provision described in 14 C.F.R. 
§ 61.23(d)(1)(iii).  On remand, the RO should seek 
clarification from the appropriate official within the 
Federal Aviation Administration (FAA), or other appropriate 
official, to clarify whether 14 C.F.R. § 61.23(d)(1)(iii) is 
actually referring to the time periods set forth in 14 C.F.R. 
§ 61.23(d)(3).

The Board notes the time periods set forth in 14 C.F.R. 
§ 61.23(d)(3):  

(d)(3)  A third-class medical certificate for 
operations requiring a recreational pilot 
certificate, a private pilot certificate, a flight 
instructor certificate) when acting as pilot in 
command or a required pilot flight crewmember in 
operations other than glider or balloon), or a 
student pilot certificate issued -

(i)  Before September 16, 1996, expires at 
the end of the 24th month after the month of 
the date of examination shown on the 
certificate; or
(ii)  On or after September 16, 1996, expires 
at the end of:
(A)  The 36th month after the 
month of the date of the 
examination shown on the 
certificate if the person has 
not reached his or her 40th 
birthday on or before the date 
of the examination; or
(B)  The 24th month after the 
month of the date of the 
examination shown on the 
certificate if the person has 
reached his or her 40th 
birthday on or before the date 
of the examination.
  
14 C.F.R. § 61.23(d)(3).  

The Board has also considered the regulation governing 
eligibility requirements for a commercial pilot certificate.  
The relevant regulation sets forth several requirements.  In 
pertinent part, it indicates that a person must hold at least 
a private pilot certificate in order to be eligible for a 
commercial pilot certificate.  14 C.F.R. § 61.123 (2004).  

Thus, to the Board, it remains unclear whether there is any 
discrepancy between the pertinent parts of M22-4 governing 
medical certificates for purposes of eligibility for 
vocational flight training and the relevant regulations under 
Title 14 of the Code of Federal Regulations governing the 
duration of medical certificates.  The veteran was seeking a 
commercial pilot certificate; it appears then that he needed 
to have at least a private pilot certificate prior to seeking 
the commercial pilot certification.  In turn, for 
"operations requiring . . . a private pilot certificate" 
under 14 C.F.R. § 61.23(d)(1), the question is whether M22-4 
has considered or perhaps neglected to consider the possible 
applicability of the time periods set forth in 14 C.F.R. 
§ 61.23(d)(3), which could result in a medical certificate 
that expires 36 months after the date of the examination 
shown on that medical certificate.

Thus, on remand, the RO needs to contact the appropriate 
agency officials within VA, FAA, or elsewhere, to obtain 
clarification on the following points:

1)  Is training for a commercial pilot certificate 
the type of operations requiring a commercial 
pilot certificate or the type of operations 
requiring a private pilot certificate?  Compare 
14 C.F.R. § 61.23(d)(1)(ii) with 14 C.F.R. 
§ 61.23(d)(1)(iii).    

2)  To what provision does 14 C.F.R. 
§ 61.23(d)(iii) refer to?  Does that specific 
provision refer to the duration provisions set 
forth in 14 C.F.R. § 61.23(d)(3) (instead of the 
apparently non-existent provisions of 14 C.F.R. 
§ 61.23(c)(3)?

In keeping with this line of inquiry, the Board also requires 
further official confirmation as to the status of the 
veteran's specific medical certificate for the purposes in 
his specific case.  The RO should request verification from 
the appropriate FAA officials as to the status of his medical 
certificate that was issued on June 3, 1998 and whether it 
was still in effect for purposes of seeking training for a 
commercial pilot certificate on June 27, 2000.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate agency 
officials within VA, FAA, or elsewhere 
for guidance as to the proper regulatory 
requirements governing the duration of 
medical certificates for purposes of 
seeking a commercial pilot certificate.  
Specifically request clarification on 
the following points:

1)  Is training for a 
commercial pilot certificate 
the type of operations 
requiring a commercial pilot 
certificate or the type of 
operations requiring a private 
pilot certificate?  Compare 
14 C.F.R. § 61.23(d)(1)(ii) 
with 14 C.F.R. 
§ 61.23(d)(1)(iii).    

2)  To what provision does 
14 C.F.R. § 61.23(d)(iii) refer 
to?  Does that specific 
provision in fact refer to the 
duration provisions set forth 
in 14 C.F.R. § 61.23(d)(3) 
(instead of the apparently non-
existent provisions of 
14 C.F.R. § 61.23(c)(3))?

2.  Also, discuss whether the provisions 
in M22-4 governing the duration of 
medical certificates for purposes of VA 
vocational flight training benefits were 
intended to apply the provisions set 
forth for the duration of medical 
certificates set forth in Title 14 of the 
Code of Federal Regulations or whether 
those M22-4 provisions intended to adopt 
different requirements for the duration 
of medical certificates.

3.  Also, request official verification 
from the appropriate FAA officials as to 
the status of the veteran's medical 
certificate that was issued on June 3, 
1998 and whether it was still in effect 
for purposes of seeking training for a 
commercial pilot certificate on June 27, 
2000.

4.  Thereafter, readjudicate the 
veteran's claim for entitlement to VA 
educational assistance benefits for 
flight training under Chapter 30 of Title 
38 of the United States Code from June 
27, 2000, to July 18, 2000.  If the 
decisions remains adverse to the veteran, 
provide him and any appointed 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, forward 
the case to the Board for its review, as 
appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits.  This remand is solely to 
obtain additional clarification regarding the applicable 
requirements in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should treat this claim expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


